Citation Nr: 0845027	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for status post 
septorhinoplasty.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1973 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in October 2005, and 
a substantive appeal was received in January 2006.

In the context of his current increased rating for status 
post septorhinoplasty claim, the veteran has advanced several 
contentions regarding his nonservice-connected sinusitis and 
rhinitis.  These contentions suggest an implied claim of 
service connection under 38 C.F.R. § 3.310 (2008).  The Board 
does not view this as an intertwined issue.  Therefore, this 
matter is referred to the RO for clarification and any 
necessary action.  

The issue of entitlement to service connection for a back 
disability under a merits analysis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected status post 
septorhinoplasty is manifested by 40 percent left nasal 
obstruction and 10 percent right nasal obstruction.  

2.  An August 1990 RO rating decision denied entitlement to 
service connection for back disability; the veteran was 
notified of his appellate rights related to this denial in 
September 1990, but the veteran did not file a notice of 
disagreement.

3.  In February 2005, the veteran requested that his claim of 
entitlement to service connection for back disability be 
reopened.

4.  Certain evidence received since the August 1990 rating 
decision is not cumulative of the evidence of record 
considered at the time of the August 1990 denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for status post septorhinoplasty have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2008).

2.  The August 1990 RO rating decision which denied service 
connection for back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence received since the August 1990 RO rating 
decision is new and material in connection with the petition 
to reopen the claim of entitlement to service connection for 
back disability, and the veteran's claim of entitlement to 
service connection for back disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a back disability, there is no need to 
undertake review of compliance with VCAA and implementing 
regulations at this time.  This Board decision grants the 
veteran's appeal to the extent that it finds new and material 
evidence sufficient to reopen the underlying claim; it is 
anticipated that any deficiencies with regard to VCAA notice 
or the duty to assist the veteran will be addressed and 
remedied while the underlying issue is on remand to the RO.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
turns its attention, then, to the VCAA requirements 
associated with the claim for an increased rating currently 
on appeal.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in September 
2005, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of this case and 
the issuance of the March 2006 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been no timely notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted; the 
March 2006 supplemental statement of the case did include 
this notice in an untimely fashion.  To the extent that 
Dingess may apply to this claim, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision despite the untimely notice provided to the 
appellant.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The veteran was provided with a letter which 
expressly described how the VA determines ratings and 
effective dates in the March 2006 supplemental statement of 
the case.  Subsequently, in September and December 2006, the 
veteran's representative submitted additional argument in 
this case and made no indication that further development was 
sought in light of the March 2006 notice regarding Dingess.  
The September 2005 VCAA letter provided timely notice of the 
evidence necessary to establish entitlement to the increased 
compensation the veteran seeks, and the veteran is 
represented by a VA recognized national service organization 
which would be expected to have actual knowledge of the 
Dingess elements, including with regard to assignment of 
ratings and effective dates.  Since the Board finds below 
that entitlement to the benefit sought is not warranted in 
this case, no effective date will be assigned and any 
questions related to effective date assignments are therefore 
rendered moot.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

With regard to the increased rating claim on appeal, the 
Board believes that the record persuasively demonstrates that 
the veteran has actual knowledge of the information necessary 
to substantiate the veteran's claim.  In various 
communications as well as in information imparted to medical 
care personnel, the veteran has reported the impairment from 
the service-connected disability's limitation upon his 
breathing in characterizing the limitation upon his daily 
activities and employment.  Further, the Board notes that the 
veteran is represented by a national service organization, 
and it is appropriate to assume that the veteran's 
representative included pertinent information concerning the 
elements of the claim in its guidance to the veteran.

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded a VA examination to evaluate 
his disability on appeal; a June 2005 VA examination report 
is of record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

I.  Increased Rating

The veteran contends that the severity of his service 
connected residuals of septorhinoplasty warrant the 
assignment of an increased disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, a maximum 
rating of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Where no 
noncompensable rating is specifically provided by the 
Schedule, a zero percent rating is assigned when the criteria 
for a compensable rating are not met.  38 C.F.R. § 4.31.

Service medical records reflect that in May 1977 the veteran 
underwent septorhinoplasty to correct "internal and external 
nasal deformity with left nasal obstruction."  

An August 1990 RO rating decision granted service connection 
for disability associated with the in-service 
septorhinoplasty, with a noncompensable rating effective from 
June 1990.  In April 2005, the veteran submitted a claim for 
an increased rating, describing "I am currently on 
medication for my sinus problems."  The veteran was afforded 
a VA examination to evaluate this disability in June 2005, 
and the associated examination report is of record.  The 
veteran described to the examiner that "'it is turning 
crooked' and 'my airway is cut off.'"  The veteran also 
"reports seasonal allergies" for which he reported he was 
"no longer taking medication."  The veteran stated he was 
not currently receiving any treatment associated with his 
disability on appeal.

The June 2005 VA examination report shows that the veteran 
had periodic symptoms associated with sinusitis and rhinitis, 
with "constant" difficulty breathing through the nose.  
Septal deviation was confirmed.  Most significantly, the June 
2005 VA examination report contains the competent clinical 
determination, upon inspection of the veteran's nose, that 
there was "40% left nasal obstruction" and "10% right 
nasal obstruction."  The Board finds that these competent 
clinical findings are adequate and probative in describing 
the quantitative level of the veteran's nasal obstructions.  
No medical evidence of record contradicts the findings in the 
June 2005 VA examination report and, thus, the Board finds 
that it is probatively demonstrated that the veteran has 40 
percent left nasal obstruction and 10 percent right nasal 
obstruction.

Thus, the Board is presented with a record that indicates 
that the disability on appeal is manifested by less than 50 
percent obstruction of the nasal passage on both sides.  
Thus, the criteria for a compensable rating under Diagnostic 
Code 6502 have not been met.  There is otherwise no other 
diagnostic code that would allow for a compensable evaluation 
for status post septorhinoplasty.  Post-service medical 
records do not otherwise reflect any compensable residuals 
from his septorhinoplasty.

The Board observes that the medical evidence, including the 
June 2005 VA examination report, indicates that the veteran 
suffers from symptoms attributed to non-service-connected 
disorders such as his diagnosed allergic rhinitis and 
sinusitis.  A July 2005 addendum to the VA examination report 
interprets a CT scan to show "Moderate chronic lest 
maxillary sinusitis."  The same CT scan is interpreted to 
show only "Mild nasal septal deviation without mucosal 
apposition or significant spur formation."  Symptomatology 
from sinusitis and allergic rhinitis is not part of this 
appeal, and any symptomatology associated with such 
disabilities will not be considered in assessing the severity 
of the veteran's status post septorhinoplasty.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his disability on 
appeal.  The Board acknowledges and understands his belief 
that the disability is more severe than the assigned 
disability rating reflects.  However, the Board must note 
that while lay-statements are competent to provide evidence 
regarding history and symptomatology, they are not competent 
to provide evidence regarding the clinical severity of the 
veteran's disabilities.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of the clinical severity of a disease or disability.  
The Board is unable to find that the competent evidence shows 
that any increased rating is warranted under the applicable 
rating criteria for the veteran's disability status post 
septorhinoplasty, based upon the clinical findings of medical 
professionals and the objective evidence of record.

The veteran clearly suffers from nasal septum deviation.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for an increased rating has been met under any applicable 
Diagnostic Code.  The veteran may always advance a claim for 
an increased rating should the severity of the disability 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the disability 
status post septorhinoplasty has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against assignment of a compensable rating for 
status post septorhinoplasty.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a higher rating in this case.

II.  New and Material Evidence

The claim of entitlement to service connection for a back 
disability was previously denied by an RO rating decision 
dated August 1990.  In this RO rating decision, the RO 
informed the veteran (in pertinent part) that there was no 
evidence of chronic back disability in the service medical 
records, and that there was no diagnosis of a chronic back 
disability following service.  The veteran was also informed 
of his appellate rights with respect to this denial of his 
claim.  However, the veteran did not file a notice of 
disagreement with the decision.  The August 1990 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c).  
However, claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

The veteran petitioned to reopen his claim of entitlement to 
service connection for a back disability in February 2005.  
The RO reviewed the additional records submitted at that time 
and found that they did not present new and material 
evidence.  The RO denied the petition to reopen the claim in 
an August 2005 rating decision.  Subsequently, after a notice 
of disagreement and additional evidence was received, the RO 
issued an October 2005 statement of the case which again 
denied the veteran's petition to reopen the claim.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The August 1990 RO rating decision is the last 
final disallowance of the claim involving entitlement to 
service connection for a back disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2005, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

As discussed in the reasons and bases presented in the August 
1990 prior final denial of the veteran's claim of entitlement 
to service connection for a back disability, at that time 
there was no medically diagnosed chronic back disability.  
The August 1990 denial acknowledged that the veteran suffered 
a significant fall during service in September 1975 (shown in 
the service medical records to be a fall from 20 to 35 feet 
from the mast of a ship), and the August 1990 denial 
acknowledged that "evidence of a back condition is shown on 
December 1977 [the month following the conclusion of active 
duty service]...."  A key basis for the August 1990 denial, 
however, was that none of this evidence indicated any chronic 
back pathology, and that "[t]here is no evidence since 1977 
that verifies a back disability."

The most significant items of evidence submitted to the 
record following the August 1990 final denial are private and 
VA outpatient treatment records showing treatment for 
diagnosed chronic back disabilities.  The Board particularly 
notes a private medical record dated October 2004 which 
states that "He has had back pain for some time.  He did 
injure his back in 1975 and has had back pain off and on 
since then.  X-rays have shown degenerative joint disease."  
A December 2002 private medical record contains a radiology 
study interpreted as showing "degenerative disk disease L1-2 
and L5-S1 as well as T12-L1."  A December 2004 private 
medical record contains an MRI study showing "Broad based 
disk herniation at L5-S1 ...."

At the time of the veteran's prior final denial, there was no 
clear medical diagnosis of any chronic back disability which 
may be linked to military service.  The Board notes that the 
veteran's service medical records clearly reveal that the 
veteran suffered significant injuries from the impact of a 
fall from 20 to 35 feet from the mast of a ship during 
service in September 1975, and a December 1977 medical record 
refers to "pain over L5 ... this represents old injury (fall 
off mast)" as well x-ray evidence of an old compression 
fracture of T12.  The newly submitted evidence in this case 
now shows diagnosed disabilities of the back, including 
specifically of the L5 and T12 segments; the Board finds that 
this new evidence is material to the claim.

Thus, the newly submitted evidence in this case features 
medical evidence indicating the existence of a current back 
disability with a potential etiological link to service.  The 
record previously contained no competent medical evidence of 
a current chronic back disability, which was an essential 
basis for the prior final denial of the claim.  The Board 
views the submitted medical evidence as new and material to 
the veteran's claim as it relates to an unestablished fact in 
a manner reasonably supportive of the veteran's claim.  The 
claim has therefore been reopened.  After further 
development, the underlying merits of the claims will be 
considered.




ORDER

A compensable rating is not warranted for the veteran's 
status post septorhinoplasty.  To this extent, the appeal is 
denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  To this extent, the appeal is granted, 
subject to the following remand section of this decision.


REMAND

Review of the record indicates that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for a back disability.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), the case 
must be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet.App. 384 (1993).

The back disability claim also involves matters of medical 
diagnosis and etiology.  Further development of the medical 
record is therefore necessary to allow for informed appellate 
review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take the necessary actions to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with a new adequate 
VCAA notice for his reopened claim of 
service connection for back disability. 
Also, the veteran should be furnished with 
an appropriate VCAA letter in accordance 
with the guidance of the recent 
Dingess/Hartman decision that VCAA notice 
requirements apply to all five elements of 
a service connection claim.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current back 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
back disabilities diagnosed in this 
veteran.
    
b)  For each current chronic back 
disability so diagnosed, please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability is a residual of 
the veteran's fall from the mast of a 
ship in September 1975 during the 
veteran's active duty service, or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.  In 
particular, please discuss the 
September 1975 service medical record 
associated with the fall of 20 to 35 
feet from the mast of a ship, and the 
December 1979 medical record discussing 
back pathology suggested to be possibly 
related to that fall.

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claim as 
appropriate, including a merits analysis 
to determine if entitlement to service 
connection for a back disability is 
warranted.  If the claim on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


